DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a plurality of elongated elastically stretchable members provided along a stretchable direction” then recites “wherein the elastically stretchable member is fixed to at least one of the first sheet layer and the second sheet layer via a first hot melt adhesive”.  It is unclear if the plurality of elastically stretchable members are fixed to the first and/or second sheet layers or if one of the elastically stretchable members is fixed to the first and/or second sheet layers. Correction is required. 

Claim 1 recites the limitation "each pair of adhesion sites" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. WO 2014/156949.  Applicant filed the English translation of WO 2014/156949 in related application 16/070,155 (now USPN 1108637).

As to claim 1, Ishikawa teaches a stretchable structure of an absorbent article, comprising: a first sheet layer 12S made of a nonwoven fabric (paragraph 0098); 
a second sheet layer 12H made of a nonwoven fabric (paragraphs 0037, 0098) and opposed to one side of the first sheet layer (Figure 12d); 

and a plurality of elongated elastically stretchable members (15,16) provided along a stretchable direction at intervals from each other between the first sheet layer and the second sheet layer (Figure 2), 

The elastically stretchable member 15,16 is fixed to at least one of the first sheet layer 12S and the second sheet layer 12H via a first hot melt adhesive at each pair of adhesion sites provided at an interval in the stretchable direction,
Ishikawa does not specifically teach a first and second adhesive as claimed.  However, Ishikawa teaches the elastics are fixed to the sheet with a continuous (first) adhesive and fixed more firmly than the sheets which are fixed to each other with a discontinuous (second) adhesive (paragraphs 0027-28, 0034, 0047. 0102).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the holding power of the first adhesive is higher than holding power of the second hot melt adhesive – where the first adhesive is continuous and fixed and the second adhesive is discontinuous to allow flexibility in the first and second sheets. 

As to claims 2-4 and 13-15, Ishikawa does not specifically teach the melt viscosity, loop tack strength, and peel strength of the first hot melt adhesive is higher than the second hot melt adhesive.  However, it would be obvious to one having ordinary skill in the art at the time invention was originally filed to provide higher performance characteristics for the first adhesive since Ishikawa provides the adhesive 71 in a continuous pattern for the advantage of providing the elastics 15, 16 to be fixed more firmly (paragraphs 0025, 0102, 0132-0134, claim 2).  
As to claims 5, and  16-18,  sheet bonded portions, at which the first sheet layer and the second sheet layer are bonded via the second hot melt adhesive, are disposed in a striped pattern that is intermittent in the longitudinal direction of the elastically stretchable members and continuous in a direction intersecting the elastically stretchable members (paragraph 0027), and the width of each sheet bonded portion in the stretchable direction is 0.5 to 4 mm (paragraphs 0031, 0097), and the interval between adjacent two sheet bonded portions is 4 to 8 mm (paragraphs 0031, 0097, 0126, claim 6). As to claim 6, the first hot melt adhesive 71 is disposed intermittently in a direction orthogonal to the elastically stretchable members at positions overlapping with the elastically stretchable members (paragraphs 0027, 0034; Figures 6a-6c). As to claims 7, 19, and 20,  the absorbent article is an underpants-type disposable diaper (paragraph 0122), in which an outer member disposed in a front body and a back body and an inner member 30 attached to the outer member 11 and including an absorber 50 are provided, both side edges of the outer member of the front body and both side edges of the outer member of the back body are bonded to each other (Figure 8; paragraphs 0044, 0055-0061), a range in a front-back direction corresponding to the bonded side edges is an annular lower torso portion, and a waist opening and a pair of right and left leg openings are formed, and the stretchable structure is provided in a region including at least both sides in the width direction of the inner member in the outer member such that the elastically stretchable members are along the width direction (paragraphs 0044, 0085-0087, 0090). As to claim 8, Ishikawa teaches a method of manufacturing a stretchable structure of an absorbent article, comprising: sandwiching a plurality of elongated elastically stretchable members provided along a stretchable direction at intervals from each other between a first sheet layer made of a nonwoven fabric and a second sheet layer made of a nonwoven fabric and opposed to one side of the first sheet layer (paragraphs 0050, 104); fixing the elastically stretchable member to at least one of the first sheet layer and the second sheet layer via a first hot melt adhesive at each pair of adhesion sites provided at an interval in the stretchable direction (paragraphs 0100-0101, 0108); and bonding the first sheet layer and the second sheet layer to each other in a range at least in the stretchable direction corresponding to a space between the pair of the adhesion sites (paragraph 0100-0102, 0108) 
Ishikawa does not specifically teach a first and second adhesive as claimed.  However, Ishikawa teaches the elastics are fixed to the sheet with a continuous (first) adhesive and fixed more firmly than the sheets which are fixed to each other with a discontinuous (second) adhesive (paragraphs 0027-28, 0034, 0047. 0102).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the holding power of the first adhesive is higher than holding power of the second hot melt adhesive – where the first adhesive is continuous and fixed and the second adhesive is discontinuous to allow flexibility in the first and second sheets. 

As to claims 9 and 10, Ishikawa does not specifically teach the melt viscosity, loop tack strength, and peel strength of the first hot melt adhesive is higher than the second hot melt adhesive.  However, it would be obvious to one having ordinary skill in the art at the time invention was originally filed to provide higher performance characteristics for the first adhesive since Ishikawa provides the adhesive 71 in a continuous pattern for the advantage of providing the elastics 15, 16 to be fixed more firmly (paragraphs 0025, 0102).  
As to claim 11, Ishikawa teaches a method of manufacturing a stretchable structure of an absorbent article according to claim 8, comprising: applying the second hot melt adhesive, wherein at least one of the first sheet layer and the second sheet layer is brought into contact with an engraved roll 102 (Figure 15) such that a circumferential direction of the engraved roll is the stretchable direction, and the second hot melt adhesive, which is held in a striped pattern that is intermittent in the circumferential direction and continuous in the axial direction on the outer peripheral surface of the engraved roll, is transferred on the at least one of the first sheet layer and the second sheet layer; and performing pressure bonding, wherein the elastically stretchable members are sandwiched between the first sheet layer and the second sheet layer, on at least one of which the second hot melt adhesive is transferred, wherein in applying the second hot melt adhesive (Figure 15; paragraphs 104-106), the application width in the circumferential direction of the second hot melt adhesive is set to 0.5 to 4 mm, and the interval between adjacent applications in the circumferential direction of the second hot melt adhesive is set to 4 to 8 mm on the outer peripheral surface of the engraved roll (paragraph 0097, 0104-0108). As to claim 12, the method, comprising: applying the first hot melt adhesive on the elastically stretchable members, wherein in the step of performing pressure bonding, the elastically stretchable members applied with the first hot melt adhesive are sandwiched between the first sheet layer and the second sheet layer, on at least one of which the second hot melt adhesive is transferred (paragraph 0035). 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. USPN 5723222 and Zhou et al. US 2002/0123726 are cited to show absorbent articles comprising hot melt adhesives for bonding elastic components. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11083637. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781